                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JENNIFER DIAWARA et al.,
              Plaintiffs                                    CIVIL ACTION

               v.

UNITED STATES et al,                                        No. 18-3520
                Defendant


                                           ORDER

        AND NOW, this 9th day of March, 2020, upon consideration of Plaintiffs' Motion for

Leave to Amend the Ad Damnum Clause of Standard Form 95 (Doc. No. 23), Plaintiffs'

Supplemental/Amended Motion for Leave to Amend the Ad Damnum Clause of Standard Form

95 (Doc. No. 25), Defendant United States' response thereto (Doc. No. 27), Plaintiffs' reply (Doc.

No. 28), the United States' sur-reply (Doc. No. 31), the United States' Motion in Limine to

Exclude, in Part, the Testimony and Report of Dr. Bruce Grossinger (Doc. No. 30), Plaintiffs'

response thereto (Doc. No. 34), the United States' reply (Doc. No. 36), Plaintiffs' Motion for

Partial Summary Judgment (Doc. No. 32), the United States' response thereto (Doc. No. 37),

Plaintiffs' reply (Doc No. 38), the United States' sur-reply (Doc. No. 39), and oral argument held

on January 17, 2020, it is ORDERED, as outlined in the Court's accompanying Memorandum,

that:

        1. Plaintiffs' Motion and Supplemental/Amended Motion for Leave to Amend the Ad

           Damnum Clause of Standard Form 95 (Doc. Nos. 23, 25) are GRANTED;

        2. The United States' Motion in Limine to Exclude, in Part, the Testimony and Report of

           Dr. Bruce Grossinger (Doc. No. 30) is GRANTED; and




                                                1
3. Plaintiffs' Motion for Partial Summary Judgment (Doc. No. 32) is GRANTED IN

   PART and DEEMED MOOT IN PART.




                                       BY THE C O U R ~               .



                                       ~TT~
                                       UNITED STATES DISTRICT JUDGE




                                   2
